Citation Nr: 0112514	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1967.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), denied entitlement to service connection 
for PTSD, residuals of exposure to Agent Orange, residuals of 
a left eye injury, and bilirubin.

The veteran initiated an appeal of the RO's denial of all of 
the issues noted above.  However, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals), he perfected his appeal of the 
RO's denial of only one issue: entitlement to service 
connection for PTSD.  Therefore, the issues of entitlement to 
service connection for residuals of exposure to Agent Orange, 
residuals of a left eye injury, and bilirubin are not now 
before the Board for appellate review.  

In a Written Brief Presentation dated January 2001, the 
veteran's representative appears to be raising claims to 
reopen the previously denied claims of entitlement to service 
connection for residuals of exposure to Agent Orange, 
residuals of a left eye injury, and bilirubin.  This matter 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  There is no medical evidence of record establishing that 
the veteran currently has PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied this claim in 
January 2000 on the basis that it was not well grounded.  
However, during the pendency of this appeal, new legislation 
was passed that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant of the evidence necessary to substantiate a claim 
and to assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in a letter dated January 2000.  In 
addition, in its May 2000 statement of the case and October 
2000 supplemental statement of the case, the RO provided the 
veteran all regulations pertinent to service connection 
claims, including those relating to well-groundedness, 
informed him that it had denied his claim for service 
connection, in part, on the basis that he had not submitted a 
medical diagnosis of PTSD (evidence that was previously 
required to well ground a claim and that is still required to 
grant a claim on the merits), and provided the veteran an 
opportunity to present argument and additional evidence on 
this matter.  The veteran and his representative took 
advantage of this opportunity by subsequently submitting 
written statements and testifying at a hearing held at the RO 
in August 2000. 

Second, the RO secured all evidence identified by the veteran 
as being pertinent to his claim, including VA outpatient 
treatment records dated from 1992 to 2000.  The Board is 
unaware of any other available evidence that might 
substantiate the veteran's claim.  In light of the foregoing, 
the Board finds that the RO has notified the veteran of the 
evidence needed to substantiate his claim and has obtained 
and fully developed all relevant evidence necessary for the 
equitable disposition thereof.

The veteran claims that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include: being in areas in Vietnam where there were battles 
and his unit was fired upon; receiving small arms fire while 
pulling guard duty and coming back from town; and learning 
that two acquaintances, Willie Williams and Ned Parker, had 
been injured. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).  

The veteran in this case served on active duty from July 1963 
to June 1967.  During this time period, he did not complain 
of, and was not treated for, any psychiatric disorder.  On 
separation examination in June 1967, he was noted to have a 
normal psychiatric evaluation.   

Post-service medical records, specifically, VA outpatient 
treatment records dated from 1992 to 2000 and VA examination 
reports dated in 1993 and 1997, do not support the veteran's 
claim as they fail to establish that the veteran currently 
has PTSD.  Rather, they show that he is currently being 
treated for dysthymia.  In fact, during a hearing held at the 
RO in August 2000, the veteran admitted that he had never 
been diagnosed with PTSD. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
there is simply no evidence of record establishing that the 
veteran currently has the claimed disorder.  Unfortunately, 
the veteran's assertion that he has this disorder is 
insufficient to establish the existence of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Inasmuch as the veteran has failed to 
submit competent medical evidence establishing the existence 
of a current disability resulting from service, his claim of 
entitlement to service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

